            Case 1:16-cv-02410-RC Document 44 Filed 06/04/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



DYLAN TOKAR,

               Plaintiff,

       v.                                             Civil Action No. 16-cv-2410 (RC)

UNITED STATES DEPARTMENT OF
JUSTICE,

               Defendant.


                                STIPULATION OF DIMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties to this action

hereby stipulate to dismiss this action with prejudice pursuant to the parties’ settlement

agreement executed in connection with this matter.


                                              Respectfully submitted,

                                              /s/ Jennifer A. Nelson
                                              Bruce D. Brown, DC Bar No. 457317
                                              Jennifer A. Nelson, DC Bar No. 1011387
                                              Reporters Committee for Freedom of the Press
                                              1156 15th St. NW, Suite 1020
                                              Washington, DC 20005
                                              (202) 795-9301
                                              bbrown@rcfp.org
                                              jnelson@rcfp.org

                                              Counsel for Plaintiff

                                                      And

                                              MICHAEL R. SHERWIN
                                              New York State Bar Reg. No. 4444188
                                              Acting United States Attorney for the
                                              District of Columbia
Case 1:16-cv-02410-RC Document 44 Filed 06/04/20 Page 2 of 2




                           DANIEL F. VAN HORN
                           D.C. BAR # 924092
                           Civil Chief

                           By: /s/ Jeremy S. Simon
                           JEREMY S. SIMON, D.C. BAR #447956
                           Assistant United States Attorney
                           555 4th Street, N.W.
                           Washington, D.C. 20530
                           (202) 252-2528
                           Jeremy.simon@usdoj.gov




                             2
